Fighting colorectal cancer in the European Union (written declaration)
Written declaration No 0068/2010, presented by Pavel Poc, Frieda Brepoels, Cristian Silviu Buşoi, Jo Leinen and Alojz Peterle, on fighting colorectal cancer in the European Union, has been signed by more than a majority of Parliament's component Members.
Therefore, pursuant to Rule 123 of the Rules of Procedure, it will be forwarded to its addressees and published, together with the names of its signatories, in the texts adopted for this part-session.
Mr President, I know everybody wants to vote, but I would just like, on behalf of all the co-signatories - Ms Brepoels, Mr Buşoi, Mr Lehne, Mr Peterle and myself - to thank all of you who have supported our written declaration on the fight against colorectal cancer.
We have reached a majority one month before the deadline. This shows the importance of this issue, and we can promise you that this was not a one-off but part of a larger move targeting the EU and Member States. Colleagues, thank you for your support.